DETAILED ACTION

In response to Amendments/Arguments filed 11/1/2021.  Claims 1-10 are pending.  Claims 1-9 were amended.  Claim 10 was added as new.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (WO 2016/125787).  US20170327408 is used as a translation of the WIPO document.
Nomura discloses a glass substrate and laminated substrate thereof.  Concerning claims 1 and 10, Nomura discloses the laminated substrate (FIG. 1B; para. 0235-0237) comprises a glass substrate (element G1) and resin layer (element 20), wherein the glass substrate is formed from a composition comprising 75 mol% SiO2, 6 mol% Al2O3, 0.7 mol% B2O3, 15 mol% MgO, and total alkaline earth metal oxides (i.e. CaO+SrO+BaO) are found at a total of 3 mol% (Table 2, Example 24).  Regarding claim 3, the Young’s modulus is 83.2 GPa.  The glass substrate is formed by a float process (para. 0140).  Given that the composition and process is the same, the crystallinity, viscosity, and crack resistance would be within the claimed range.  With respect to claim 8, an elliptical glass sheet would have a thickness, diameter and curvature that has different radii and diameter values and as such, would be three-dimensionally curved.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2016/125787).  US20170327408 is used as a translation of the WIPO document.
Nomura discloses the above, including the thickness of the glass sheet during testing is from 0.5 to 10 mm (para. 0216), which would overlap and include the claimed range.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dejneka et al. (US 20180141850; effective filing date 11/22/2016).
Dejneka discloses automotive and architectural glass laminates and glass compositions thereof.  Concerning claim 1, Dejneka discloses the glass laminate comprises at least one glass sheet formed from a composition comprising 40 to 80 mol% SiO2, 4 to 20 mol% Al2O3, 1 to 14 mol% B2O3, 0 to 10 mol% Li2O, 1 to 14 mol% Na2O, 0 to 2 mol% K2O, 0.1 to 13 mol% MgO, and total alkaline earth metal oxides (i.e. CaO+SrO+BaO) are found at a total of 0 to 6 mol% , wherein a sum total of alkali metal oxides substantially free of Rb2O and Cs2O (i.e. Li2O+ Na2O+ K2O) total from 0.1 to 20 mol% (para. 0045-0060). Regarding claim 2, Dejenka discloses the range for the total alkali metal oxides is from 10 to 12 mol% and the range for B2O3 is 6 to 10 mol% (para. 0047 and 0057). Examiner notes that P2O5, CaO, SrO, and BaO are not required. AS such, the resulting ratio is from 1 to 1.67, which would meet the limitations as claimed.  Concerning claims 3 and 9, the Young’s modulus is from 76 to 85 GPa (para. 0074).  With para. 0084).  Regarding claim 7, the thickness of the glass sheet can be greater than 3 mm (para. 0109).  With respect to claim 8, the glass sheets can be cold-formed into a curved sheet (para. 0121-0124).

Response to Arguments
Applicant’s arguments, see p. 4, filed 11/1/2021, with respect to the 35 USC 102(a)(1) rejection under Cites have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant's arguments filed 11/1/2021 regarding the 35 USC 103 rejection under Dejneka have been fully considered but they are not persuasive.  Applicant asserts that the amended range provides for increased crack resistance.  Examiner respectfully disagrees and notes that it is not just the content of MgO but the content of other compounds not claimed in the independent claim in combination with the MgO.  Namely, it is noted that B2O3 and other compounds materially affect the resulting properties, wherein it is noted that these properties and compounds are not claimed in the independent claim.  As such, Applicant’s assertions are not commensurate in scope with the assertions set forth.

Applicant’s arguments, see p. 5, filed 11/1/2021, with respect to the double patenting rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  Examiner acknowledges the approved terminal disclaimer has overcome the previous rejections.  As a note, with respect to Applicant’s assertions regarding the alleged reliance on the PG-Pubs as the basis for rejecting the claims in the double patenting rejections, it is noted that nowhere within the double patenting or art rejections did the Examiner rely upon the PG-Pubs of Applications 16/605611 and 16/490758 as a basis for rejection.  The Examiner relied upon the claims in each application and not the specification or printed publication as the basis for the double patenting rejection.  Furthermore, Applicant has not pointed to which rule within the MPEP states that the Examiner must provide the PG-Pubs of the applications that are rejected under double patenting.  However, as a courtesy, the Examiner will provide the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783